Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                                                                         Date: 2018.04.10
                              Appellate Court                            11:32:07 -05'00'




                   People v. Lomeli, 2017 IL App (3d) 150815



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           FABIAN LOMELI, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-15-0815



Filed             December 15, 2017



Decision Under    Appeal from the Circuit Court of Will County, No. 15-TR-16380; the
Review            Hon. Daniel L. Kennedy, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Thomas A. Lilien, and Josette Skelnik, of State
Appeal            Appellate Defender’s Office, of Elgin, for appellant.

                  James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino,
                  Lawrence M. Bauer, and Nicholas A. Atwood, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                  court, with opinion.
                  Justices Lytton and Schmidt concurred in the judgment and opinion.
                                             OPINION

¶1       The defendant, Fabian Lomeli, appeals his conviction for driving on a suspended license,
     arguing that the court erred in granting the State’s motion for directed finding at the close of
     the defendant’s evidence during a motion to suppress.

¶2                                             FACTS
¶3       On March 11, 2015, the defendant was issued traffic citations for having an obstructed
     windshield (625 ILCS 5/12-503(c) (West 2014)) and driving on a suspended license (625 ILCS
     5/6-303(a) (West 2014)). The defendant filed a motion to quash arrest and suppress evidence,
     alleging that Officer Shaughnessy did not have a sufficient basis for a traffic stop where he
     “unreasonably determined the object reportedly hanging from the Defendant’s rearview mirror
     was a material obstruction.” A hearing on the motion was held on September 21, 2015.
     Shaughnessy testified that on March 11, 2015, he was a patrol officer for the City of Joliet and
     was on duty around 8 p.m. It was dark, and he observed a vehicle in front of him. He followed
     the vehicle for a block or two and observed an object hanging from the rearview mirror. He did
     not recall what the object was. He initiated a traffic stop based on the object suspended in the
     rearview mirror. Shaughnessy went to the defendant’s passenger side window and asked the
     defendant for his driver’s license and insurance. The defendant gave Shaughnessy his firearm
     owner’s identification card. Shaughnessy ran the defendant’s information and found that the
     defendant had a suspended license. He then issued the defendant citations for having an
     obstructed windshield and driving on a suspended license. The following exchange took place:
                 “[DEFENSE COUNSEL]: What is a material obstruction?
                 [SHAUGHNESSY]: A material obstruction is something that blocks the view of
             the driver.
                 [DEFENSE COUNSEL]: Is everything that hangs and is between the driver and the
             windshield a material obstruction?
                 [SHAUGHNESSY]: No.
                 [DEFENSE COUNSEL]: Have you had any training on what is and what is not a
             material obstruction?
                 [SHAUGHNESSY]: No.”
¶4       Shaughnessy was shown photographs of the vehicle and the windows. After viewing the
     photographs, he stated that there was slight tinting to the back and side windows. He noted that
     in the windshield was a rosary and an I-Pass. He agreed that the rosary was the item he had
     observed hanging from the rearview mirror. Defense counsel asked Shaughnessy how big the
     rosary was, and Shaughnessy replied that it was “[n]ot very big,” and approximately “[a] half
     inch” thick. On cross-examination, the following exchange occurred:
                 “[STATE]: Officer, you observed a vehicle with what reasonably appeared to be an
             obstruction in his windshield?
                 [SHAUGHNESSY]: I did.
                 [STATE]: In your mind that day it was reasonable to you?
                 [SHAUGHNESSY]: Yes.”



                                                -2-
¶5         The defendant testified that he took the pictures of the windshield and the vehicle that were
       previously shown to Shaughnessy and stated that they fairly and accurately portrayed the
       vehicle as it had been on March 11, 2015. The defendant said the rosary was a circle of beads
       with a single strand necklace at the bottom. He stated that the rosary hung down about halfway
       between the rearview mirror and the dashboard and was “[a] few centimeters” wide. At the
       close of the defendant’s evidence, the State moved for a directed finding, arguing that the
       defendant did not meet his burden of showing a prima facie case that the stop was
       unreasonable. The court granted the motion, stating, “Reasonable articulable suspicion that
       criminal activity is afoot. There was no testimony that it was a hunch or a fishing expedition
       here.”
¶6         The case immediately proceeded by way of a stipulated bench trial with the evidence
       presented at the suppression hearing. The State further introduced the defendant’s driving
       abstract, showing that his license was suspended on March 11, 2015. The court found the
       defendant guilty of driving on a suspended license and not guilty of having an obstructed
       windshield. He was sentenced to 24 months’ court supervision, 240 hours of community
       service, and $350 in monetary assessments.

¶7                                              ANALYSIS
¶8         On appeal, the defendant argues that “[t]he trial court erred in denying the defendant’s
       motion to suppress evidence because no reasonably objective officer could have believed the
       object hanging from the rear view mirror of the car the defendant was driving materially
       obstructed the driver’s view.”
¶9         Both the defendant and the State advocate for the two-part standard of review ordinarily
       employed when reviewing a circuit court’s ruling on a motion to suppress. However, as the
       court did not just grant or deny the motion to suppress, but instead granted the State’s motion
       for a directed finding, the standard is different.
¶ 10       When proceeding on a motion to suppress, the defendant must make a prima facie case of
       an unlawful search or seizure. People v. Mott, 389 Ill. App. 3d 539, 542 (2009). If the
       defendant makes a prima facie case, the burden shifts to the State to present evidence
       justifying the search or seizure. Id.
               “However, as here, when the denial of a motion to quash arrest and suppress evidence
               is based on the grant of a motion for directed finding, ‘the trial court does not view the
               evidence [in the light] most favorabl[e] to the [nonmovant] but, rather, (1) determines
               whether the [nonmovant] has made out a prima facie case, then (2) weighs the
               evidence, including that which favors the [movant].’ Zankle v. Queen Anne
               Landscaping, 311 Ill. App. 3d 308, 311 (2000); see also 735 ILCS 5/2-1110 (West
               2008). The trial court’s decision will only be reversed if it is against the manifest
               weight of the evidence.” People v. Green, 2014 IL App (3d) 120522, ¶ 28.
       In sum, though we use a bifurcated standard of review when reviewing a ruling on a motion to
       suppress, we review the circuit court’s grant of a motion for directed finding during a motion to
       suppress under the manifest weight of the evidence standard.
¶ 11       “A police officer may conduct a brief, investigatory stop of a person where the officer can
       point to specific and articulable facts which, taken together with rational inferences from those
       facts, reasonably warrant the intrusion.” People v. Hackett, 2012 IL 111781, ¶ 20. The


                                                   -3-
       officer’s belief that the intrusion is warranted must amount to more than a hunch, but “ ‘need
       not rise to the level of suspicion required for probable cause.’ ” Id. (quoting People v. Close,
       238 Ill. 2d 497, 505 (2010)).
¶ 12       We find Hackett particularly applicable in this case. In Hackett, a police officer was
       driving behind the defendant and noticed the defendant’s vehicle slightly cross into the other
       lane on two separate occasions. Id. ¶ 12. The officer pulled the defendant over and ultimately
       charged him with aggravated driving under the influence of alcohol and aggravated driving
       while license revoked. Id. ¶ 1. The defendant filed a motion to quash arrest and suppress
       evidence, arguing that the officer lacked probable cause to effectuate a traffic stop. Id. The
       circuit court granted the motion, holding that the “defendant’s ‘momentary crossings’ of a
       highway lane line did not give the officer ‘reasonable grounds’ to make the stop,” and the
       appellate court affirmed. Id.
¶ 13       On appeal, the supreme court reversed. Id. In doing so, the court considered the difference
       between reasonable, articulable suspicion and probable cause. The court noted that in order to
       establish probable cause that the defendant had committed a violation of the improper lane
       usage statute, the officer would have had to point to facts to support a reasonable belief that the
       defendant had violated each element of the statute: (1) that he had deviated from his lane, and
       (2) that it was not practicable for him to have remained in his proper lane. Id. ¶ 27. However,
       the court stated that “a traffic stop may be justified on something less than probable cause. A
       police officer can effect a lawful Terry stop [Terry v. Ohio, 392 U.S. 1 (1968)] without first
       ‘considering whether the circumstances he or she observed would satisfy each element of a
       particular offense.’ ” Id. ¶ 28 (quoting Close, 238 Ill. 2d at 510). Therefore, the court held:
               “Where, as here, a police officer observes multiple lane deviations, for no obvious
               reason, an investigatory stop is proper. For probable cause and conviction, there must
               be something more: affirmative testimony that defendant deviated from his proper lane
               of travel and that no road conditions necessitated the movement. An investigatory stop
               in this situation allows the officer to inquire further into the reason for the lane
               deviations, either by inquiry of the driver or verification of the condition of the
               roadway where the deviation occurred.” (Emphases in original.) Id.
¶ 14       Section 12-503(c) of the Illinois Vehicle Code (Code) states, in pertinent part, “No person
       shall drive a motor vehicle with any objects placed or suspended between the driver and the
       front windshield *** which materially obstructs the driver’s view.” 625 ILCS 5/12-503(c)
       (West 2014). Therefore, as in Hackett, in order for a police officer to have probable cause that
       a violation had occurred, the officer would have to point to specific facts to support a
       reasonable belief that the defendant had violated each element of the offense: (1) that the
       defendant was driving a vehicle with an object placed or suspended between him and the
       windshield, (2) that the object obstructed the driver’s view, and (3) such obstruction was
       material. Id. However, an officer may conduct an investigatory stop with reasonable,
       articulable suspicion, which is less than probable cause, and “without first determining
       whether the circumstances he observed would satisfy each element of a particular offense.”
       People v. Little, 2016 IL App (3d) 130683, ¶ 18. The stop then allows the officer to further
       investigate “to either confirm or dispel [his] suspicion” that the offense occurred. Id. ¶ 16.
¶ 15       Here, Shaughnessy observed an object hanging from the defendant’s rearview mirror that
       he stated he reasonably believed to be an obstruction. In granting the State’s motion for
       directed finding, the court found that Shaughnessy had a reasonable, articulable suspicion that

                                                    -4-
       the defendant had committed a traffic violation, stating: “Reasonable articulable suspicion that
       criminal activity is afoot. There was no testimony that it was a hunch or a fishing expedition
       here.” Based on the evidence, we cannot say that such a decision was against the manifest
       weight of the evidence.
¶ 16       In coming to this conclusion, we note that it is not necessary for us to determine whether
       Shaughnessy reasonably believed the obstruction was material at the time he initiated his
       investigatory stop. “The answer to that particular question would only be implicated when
       determining whether [the officer] had probable cause to cite defendant for a violation” of
       section 12-503(c) of the Code, which is not a question before us on appeal. People v.
       Lubienski, 2016 IL App (3d) 150813, ¶ 16. The stop in this situation simply allowed
       Shaughnessy to investigate further into the obstruction hanging from the defendant’s rearview
       mirror.

¶ 17                                       CONCLUSION
¶ 18      The judgment of the circuit court of Will County is affirmed.

¶ 19      Affirmed.




                                                  -5-